DETAILED ACTION
Claim Objections
Claims 1, 5, 6, 12 and 17 are objected to because of the following informalities:  
In claim 1 (line 4) “the stairwell” should recite --a stairwell--.
In claim 5 (line 1) “of claim 1” should recite --of claim 4--.
In claim 6 (line 1) “of claim 1” should recite --of claim 5--.
In claim 12 (line 2) “the bottom” should recite --a bottom--.
In claim 17 (line 3) “axis” should recite --axis. --.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Columbus-Treppen (DE 197 17 207).
As to claim 1, Columbus-Treppen discloses a handrail system, comprising: 
an upper railing 6’ elongated along a first axis; 
a railing hinge 26a coupled to the upper railing, the railing hinge capable of coupling to a first portion of a stairwell; 
a post 7 elongated along a second axis; and 
a post hinge A coupled to the post, wherein the post hinge is capable of coupling to a second portion of the stairwell (Figure 4 reprinted below with annotations), 
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    480
    484
    media_image1.png
    Greyscale
wherein the upper railing is coupled to the post and the upper railing and post are configured to transition between an upright, use position and a lowered, stowed position (Figures 1-5).

As to claim 2, Columbus-Treppen discloses a handrail system wherein the railing hinge 26a and the post hinge A are constructed and arranged to rotate in the same direction (Figures 1-5). 
As to claim 3, Columbus-Treppen discloses a handrail system wherein the railing hinge 26a and the post hinge A are aligned along the same center line 6 (Figures 1-5).  
As to claim 4, Columbus-Treppen discloses a handrail system wherein the upper railing 6’ comprises an upper region and a lower region and the railing hinge 26a is coupled to the upper railing at the lower region (Figures 1-5).  
As to claim 5, Columbus-Treppen discloses a handrail system wherein the post 7 comprises an upper region and a lower region and the post hinge A is coupled to the post at the lower region (Figures 1-5). 
As to claim 6, Columbus-Treppen discloses a handrail system wherein the upper region of the upper railing 26a is coupled to the upper region of the post 7 (Figures 1-5).  
As to claim 7, Columbus-Treppen discloses a handrail system comprising a lower railing 26, the lower railing being coupled to the railing hinge 26a and elongated along a third axis (Figures 1-5). 
As to claim 8, Columbus-Treppen discloses a handrail system wherein the first axis and the third axis are coaxial when the upper railing 6’ is in the upright, use position (Figures 1-5).  
As to claim 9, Columbus-Treppen discloses a handrail system wherein the first axis is oriented at an acute angle relative to the second axis (Figure 5).  
As to claim 10, Columbus-Treppen discloses a handrail system comprising a locking mechanism 4 configured to lock the post 7 in the upright, use position (Figures 1-5).
As to claim 15, Columbus-Treppen discloses a handrail system wherein the railing hinge 26a is maintained within a profile of the upper railing 6’ (Figures 1-5).  
As to claim 16, Columbus-Treppen discloses a handrail system, comprising: 
an upper railing 6’ elongated along a first axis; 
a post 7 elongated along a second axis; 
a lower railing 26 elongated along a third axis; 
a railing hinge 26a coupling a first end of the upper railing to the lower railing; and 
a post hinge A coupled to the post, 
wherein a second end of the upper railing is coupled to the post and the upper railing and post are configured to transition between an upright, use position and a lowered, stowed position (Figures 1-5).  
As to claim 17, Columbus-Treppen discloses a handrail system wherein, in an upright, use position, the first axis and the third axis are coaxial, and in a lowered, stowed position, the first axis is transverse relative to the third axis (Figures 1-5).  
As to claim 18, Columbus-Treppen discloses a handrail system wherein the railing hinge 26a and the post hinge A are aligned along the same center line 6 (Figures 1-5).  
As to claim 19, Columbus-Treppen discloses a handrail system comprising a locking mechanism 4 configured to lock the post 7 in the upright, use position (Figures 1-5).
As to claim 20, Columbus-Treppen discloses a handrail system wherein the railing hinge 26a is maintained within a profile of the upper railing 6’ and the lower railing 26 (Figures 1-5).  

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leedy (US 5,711,555).
As to claim 1, Leedy discloses a handrail system, comprising: 
an upper railing 14 elongated along a first axis A (Figure 5 reprinted below with annotations); 
a railing hinge 30 coupled to the upper railing, the railing hinge capable of coupling to a first portion of a stairwell; 
a post 24 elongated along a second axis B; and 
a post hinge 34 coupled to the post, wherein the post hinge is capable of coupling to a second portion of the stairwell, 
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    334
    113
    media_image2.png
    Greyscale
wherein the upper railing is coupled to the post and the upper railing and post are configured to transition between an upright, use position and a lowered, stowed position (Figures 1-8).

As to claim 2, Leedy discloses a handrail system wherein the railing hinge 30 and the post hinge 34 are constructed and arranged to rotate in the same direction (Figures 1-8). 
As to claim 3, Leedy discloses a handrail system wherein the railing hinge 30 and the post hinge 34 are aligned along the same center line (Figures 1-8).  
As to claim 4, Leedy discloses a handrail system wherein the upper railing 14 comprises an upper region and a lower region 20 and the railing hinge 30 is coupled to the upper railing at the lower region (Figures 1-8).  
As to claim 5, Leedy discloses a handrail system wherein the post 24 comprises an upper region and a lower region 22 and the post hinge 34 is coupled to the post at the lower region (Figures 1-8). 
As to claim 6, Leedy discloses a handrail system wherein the upper region of the upper railing 14 is coupled to the upper region of the post 24 (Figures 1-8).  
As to claim 9, Leedy discloses a handrail system wherein the first axis A is oriented at an acute angle relative to the second axis B (Figures 1-8).  
As to claim 10, Leedy discloses a handrail system comprising a locking mechanism 46 configured to lock the post 24 in the upright, use position (Figures 1-8).
As to claim 11, Leedy discloses a handrail system comprising a tether 48 coupled to the locking mechanism 46, the tether configured to release the post 24 from the locking mechanism in response to a pulling force (Figures 1-8).  
As to claim 12, Leedy discloses a handrail system comprising a base plate 32 capable of coupling to a bottom portion 22 of the post 24 to the stairwell, the post hinge 34 being coupled to the base plate (Figures 1-8).  
As to claim 13, Leedy discloses a handrail system comprising a locking mechanism 46 coupled to the base plate 32 (Figures 1-8).  
As to claim 14, Leedy discloses a handrail system comprising a tether 48 coupled to the locking mechanism 46, the tether capable of releasing the post 24 from the base 32 in response to a pulling force (Figures 1-8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



07/11/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619